PER CURIAM:
Drew Elliott McGill pled guilty to one count of possession of child pornography, in violation of 18 U.S.C.A. §§ 2252A(a)(5)(B), (b)(2) (West 2000 & Supp.2007). On appeal, he challenges the district court’s imposition of the statutory maximum sentence of 120 months’ imprisonment. We affirm.
We find that the district court properly applied the Sentencing Guidelines and considered the relevant sentencing factors before imposing the 120-month sentence. 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007). Additionally, we find that the sentence imposed was reasonable. See United States v. Johnson, 445 F.3d 339, 341 (4th Cir.2006); Rita v. United States, - U.S. -, 127 S.Ct. 2456, 2462-69, 168 L.Ed.2d 203 (2007) (upholding presumption of reasonableness accorded within-guidelines sentence). Accordingly, we affirm McGill’s sentence.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.